Citation Nr: 1640140	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in April 2014.

In February 2014, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In May 2016, the Veteran was informed that the VLJ who conducted the February 2014 hearing was no longer employed at the Board.  Since the regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before another member of the Board.  38 C.F.R. § 20.707 (2015).  In June 2016, the Veteran responded that he did not wish to have another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional actionis necessary before a decision may be rendered in the claims on appeal.  

Primarily, the Board notes that the record reflects that the Veteran has received disability benefits from the Social Security Administration (SSA); the April 2014 remand indicated that such records should be obtained.  Upon review, it does not appear that any action was taken to obtain the Veteran's SSA records.  Accordingly, remand is again necessary so that such records may be obtained and associated with the claims file.

Additionally, pursuant to the April 2014 remand, VA examinations with respect to the Veteran's claims were obtained in May 2014.  The Board notes, however, that as the Veteran's SSA records were not obtained the examiners did not have the opportunity to review such records.  Accordingly, if, and only if, such records are associated with the claims file and are not duplicative of those already in evidence, addendum opinions should be obtained which take into account the new records.  

Finally, the record appears to demonstrate that the Veteran receives continuous VA treatment, but the most recent records in evidence are from March 2012.  Accordingly, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since March 2012.

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as    the medical records relied upon to decide the claim.  
If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

3.  If, and only if, SSA records are added to the file which are not duplicative of records already in evidence, send the claims file to the VA examiner who provided the   May 2014 neck examination for an addendum opinion concerning the Veteran's neck claim which takes into account the new records.  The claims file must be reviewed by the examiner.

Following review of the claims file, including the SSA records, the examiner should again provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disability arose in service or is otherwise related to service.  

The examiner should explain the reasons for any conclusion reached.

4.  If, and only if, SSA records are added to the file which are not duplicative of records already in evidence, send the claims file to the VA examiner who provided the May 2014 psychiatric examination for an addendum opinion concerning the Veteran's acquired psychiatric disorder claim which takes into account the new records.  The claims file must be reviewed by the examiner.

Following review of the claims file, including the SSA records, the examiner should again provide an opinion    as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder arose in service or is otherwise  related to service.  

The examiner should explain the reasons for any conclusion reached.

5.  After completing the requested actions, and             any additional actions deemed warranted, the AOJ  should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




